         Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 1 of 21 PageID #:95


    FIL ED
      2/2020
      7/2
                        N      UNITED STATES DISTRICT COURT
   THOMA.SDG . BRUTO   COURT
           IS T R IC T         NORTHERN DISTRICT OF ILLINOIS
CLERK, U.S
                                    EASTERN DIVISION

     IN THE MATTER OF THE                        CASE NUMBER: 20 CR 370
     EXTRADITION OF FRANCIS CARR
                                                 UNDER SEAL

                      MEMORANDUM OF EXTRADITION LAW
               AND REQUEST FOR DETENTION PENDING EXTRADITION
                                PROCEEDINGS

            The United States, in fulfilling its treaty obligations to Ireland, respectfully

    requests that the fugitive in this case Francis Carr be held without bond pending the

    hearing on the certification of his extraditability pursuant to 18 U.S.C. §§ 3181 et seq.

    This memorandum summarizes the framework of extradition law in the United

    States and sets forth the reasons why Carr should be detained. In short, Carr should

    be detained because he cannot overcome the strong presumption against bail in

    international extradition cases. Specifically, he cannot meet his burden of showing

    that he poses no risk of flight and that special circumstances exist warranting his

    release.

                                       BACKGROUND

            Ireland seeks the extradition of Carr to prosecute him for dangerous driving

    causing the deaths of two victims, Sean Thomas Halloran and Orla O’Malley, in

    violation of section 53(1) of Ireland’s Road Traffic Act 1961, as amended. On February

    14, 2018, Irish law enforcement authorities charged Carr with this crime, and a judge

    for the District Court of Castlebar, Ireland issued an arrest warrant that same day.

    The Government of Ireland seeks to prosecute Carr based on the following facts:
     Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 2 of 21 PageID #:96




        On June 4, 2017 at approximately 4:06 a.m., Irish police received a report of a

serious car crash involving a black Lexus on the R300, a public road, at Churchfield,

Tourmakeady, County Mayo, Ireland. Upon arrival at the scene, a responding police

officer observed that a black Lexus (registration number 00 C 10565) was located at

a right angle to the road and the passenger side of the vehicle was crushed against a

farmyard block wall. Two passengers were in the vehicle. Sean Thomas Halloran

was in the front passenger seat slumped over and not breathing. Medical authorities

determined he died immediately from injuries suffered upon impact. Orla O’Malley

was in the back seat seriously injured and unconscious. She was transported by

ambulance to a hospital, where hours later medical authorities pronounced her dead

as a result of injuries suffered in the crash.

        The officer asked witnesses at the scene who else had been in the car, and they

pointed to a man who was sitting on the steps of a house across the road. When the

officer asked that man for his name, he said he was Francis Carr. Paramedics

attended to Carr at the scene and then transported him by ambulance to a hospital,

where he was treated for abdominal pain, a fracture to his finger, and bruising to his

body.

        Further police investigation revealed more evidence. On the evening of June 3,

2017, the Gaelic Athletic Association (“GAA”) hosted an Irish Football Tournament

at the GAA field in Tourmakeady. At approximately 11:00 p.m. that night, witnesses

observed Carr join Sean Halloran, Orla O’Malley, and others at the GAA field.

Witnesses said they saw Carr and others socializing and drinking alcohol at the field

                                            2
     Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 3 of 21 PageID #:97




and the pub across the road, the Lough Mask Inn. Carr and the group remained in

the area until approximately 3:15 a.m. to 3:30 a.m. on June 4, 2017. At that time,

witnesses observed Carr get into a black Lexus in the pub’s parking lot. Witnesses

also saw Sean Halloran get into the front passenger seat and Orla O’Malley get into

the back seat. Witnesses then observed Carr driving the vehicle from the parking lot

at high speed. One witness described it as a “high speed . . . spin take off.”

      On June 4, 2017 at approximately 3:40 a.m., other witnesses heard the loud

sounds of a car engine throttle revving up and down and tires screeching. One

witness said he was awakened by a car traveling by his house. He said it sounded

like the engine was being driven in low gear with high revs and then sudden breaking

at the junction; it had a high exhaust note. When he opened the double doors of his

bedroom to see what was happening, he saw a dark colored car rotating five times in

the junction at Maire Luke’s Bar and Restaurant. Another witness said he was at

home at the time. He heard loud sounds as if a car was doing “donuts” at the

crossroads for Maire Luke’s. The loud donut sounds lasted for about five minutes,

and then it sounded as if the car drove off, back towards Tourmakeady. As the car

was driving away, this witness could hear something dragging from the car, and he

expected the driver to stop but the driver did not. Another witness said he was

standing with his girlfriend outside the patio door of her house, and he heard what

sounded like a car “making donuts” in the crossroads of the R300/L5630 junction,

which leads to Maire Luke’s Bar and Restaurant. He then heard the throttle of a car

engine going up and down, tires screeching, and a massive bang. Similarly, his friend

                                           3
     Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 4 of 21 PageID #:98




said she heard a car engine revving and about a minute later, tires screeching and a

loud thud, which sounded like a car crash. This couple immediately rushed to the

scene of the crash.

       Upon their arrival, the couple saw that it was a serious car crash. The woman

ran back to her house to call an ambulance. Her boyfriend stayed at the scene. He

saw Carr groaning in the driver’s seat and two non-responsive passengers.          He

unbuckled Carr’s seat belt, helped Carr from the driver’s seat, and guided him across

the street away from the smashed vehicle.

       The first paramedic on the scene told officers that Carr admitted that he was

driving and said he killed his friends. The paramedic also reported that Carr said he

did not have automobile insurance. In a statement to investigators, Carr’s father

confirmed that Carr owned the black Lexus and did not have automobile insurance.

       Forensic tests of Carr’s black Lexus and marks at the crash site showed that

the car was on the public road, when it skidded out of control into a pillar near a

parking area outside a house. In addition, the passenger’s side rear tire had cord

exposed in two sections on the inner shoulder, which is an offense under Article 55(e)

of the Road Traffic Regulations 2003. The underskirt of the front bumper of the car

was found approximately 200 meters from the scene of the collision. Authorities were

unable to obtain a blood or urine sample from Carr within the required period of time

to test for the level of alcohol in his system.

       On June 14, 2017, investigators interviewed Carr in the presence of his

attorney at the Castlebar police station. Carr admitted that he owned the black

                                             4
     Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 5 of 21 PageID #:99




Lexus and did not have automobile insurance required by law. Carr maintained that

he could not remember what happened on the night of the crash and “guess[ed]” that

he drove his own car that night.

       On June 20, 2017, police officers arrested Carr at his home in Cappaduff,

Tourmakeady and transported him to the Castlebar police station.                  Carr was

photographed and fingerprinted, and interviewed by investigators in the presence of

his attorney. Investigators played a surveillance video for Carr. The video shows

Carr on June 3, 2017 at 8:00 p.m. driving his black Lexus into Maire Luke’s Bar and

Restaurant parking lot and getting out of the driver’s seat of the car. Investigators

also read witness statements to him. Carr maintained that he has no clear memory

of much of the night of the crash and accepted that he was the driver of his own car.

       The Office of the Director of Public Prosecutions reviewed the matter and on

November 23, 2017, issued a directive to charge Carr with dangerous driving causing

the deaths of two victims, Sean Thomas Halloran and Orla O’Malley, contrary to

section 53(1) of the Road Traffic Act 1961, as amended. On February 14, 2018, Carr

was charged with the crime, and the District Court issued the arrest warrant that

same day.

       Accordingly, Ireland has requested that Carr be extradited pursuant to its

extradition treaty with the United States. 1 The United States, in accordance with its



       1  The Treaty on Extradition Between the United States of America and Ireland, U.S.-
Ir., July 13, 1983, T.I.A.S. No. 10813, and the Instrument as contemplated by Article 3(2) of
the Agreement on Extradition between the United States of America and the European Union

                                             5
     Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 6 of 21 PageID #:100




obligations under the Treaty and pursuant to 18 U.S.C. §§ 3181 et seq., filed a

complaint in this District seeking a warrant for Carr’s arrest. This Court issued the

arrest warrant, and Carr was arrested on July 22, 2020. Carr is currently in the

custody of the U.S. Marshals Service.

                                     ARGUMENT

I.     LEGAL FRAMEWORK OF EXTRADITION PROCEEDINGS

       A.    The limited role of the Court in extradition proceedings

       The extradition process is sui generis. Extradition is primarily an executive

function with a specially defined role for the Court, which is authorized by statute to

hold a hearing at which it determines whether to certify to the Secretary of State that

the evidence provided by the requesting country is “sufficient to sustain the charge.”

18 U.S.C. § 3184. The Secretary of State, and not the Court, then decides whether

the fugitive should be surrendered to the requesting country. 18 U.S.C. §§ 3184, 3186;

Eain v. Wilkes, 641 F.2d 504, 508 (7th Cir. 1981). “This bifurcated procedure reflects

the fact that extradition proceedings contain legal issues peculiarly suited for judicial

resolution, such as questions of the standard of proof, competence of evidence, and

treaty construction, yet simultaneously implicate questions of foreign policy, which

are better answered by the executive branch.” United States v. Kin-Hong, 110 F.3d

103, 110 (1st Cir. 1997).




signed 25 June 2003, as to the application of the Treaty on Extradition between the United
States of America and Ireland, U.S.-Ir., July 14, 2005, S. TREATY DOC. No. 109-14 (2006).

                                            6
    Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 7 of 21 PageID #:101




      At the extradition hearing, the Court’s role is limited to considering the

requesting country’s evidence and determining whether the legal requirements for

certification of extraditability—as defined in the applicable extradition treaty,

statutes, and case law—have been established.             See Eain, 641 F.2d at 508

(summarizing extradition procedure). If the Court finds that the requirements for

certification have been met, it must provide the certification to the Secretary of State,

together with a copy of any testimony taken before the Court, and must commit the

fugitive to the custody of the U.S. Marshal to await the Secretary’s final

determination regarding surrender. 18 U.S.C. § 3184 (following certification, the

extradition judge “shall issue his warrant for the commitment of the person so

charged to the proper jail, there to remain until such surrender shall be made”); see

also Eain, 641 F.2d at 508.

      B.     The requirements for certification

      The Court should certify to the Secretary of State that a fugitive is extraditable

when the following requirements have been met: (1) the judicial officer is authorized

to conduct the extradition proceeding; (2) the Court has jurisdiction over the fugitive;

(3) the applicable extradition treaty is in full force and effect; (4) the crimes for which

surrender is requested are covered by the treaty; and (5) there is sufficient evidence

to support a finding of probable cause as to each charge. See, e.g., In re Extradition

of Markey, No. 3:09-mj-75, 2010 WL 610975, at *1 (N.D. Ind. Feb. 18, 2010). The

following sections briefly discuss each of those requirements.



                                            7
    Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 8 of 21 PageID #:102




             1.     Authority over the proceedings

      The extradition statute authorizes proceedings to be conducted by “any justice

or judge of the United States, or any magistrate judge authorized so to do by a court

of the United States, or any judge of a court of record of general jurisdiction of any

State.” 18 U.S.C. § 3184. As such, the judicial officer conducting the extradition

hearing prescribed by § 3184 does not exercise “any part of the judicial power of the

United States,” In re Extradition of Kirby, 106 F.3d 855, 866 (9th Cir. 1996), but

rather is acting in a “non-institutional capacity by virtue of a special authority,” In re

Extradition of Howard, 996 F.2d 1320, 1325 (1st Cir. 1993). Both magistrate judges

and district judges may render a certification under § 3184. See Austin v. Healey, 5

F.3d 598, 601-02 (2d Cir. 1993); see also In re Mazur, No. 06 M 295, 2007 WL 839982,

at * 1 (N.D. Ill. Mar. 25, 2007) (explaining that the Old General Rule 1.70(b)(1)(j)

specifically authorized magistrates to hear foreign extradition cases and that its

replacement, Local Criminal Rule 5.1, “though not as specific as the old rule,

nonetheless authorizes magistrate judges to perform the duties spelled out in

§ 3184.”).

             2.     Jurisdiction over the fugitive

      The Court has jurisdiction over a fugitive, such as Carr, who is found within

its jurisdictional boundaries. 18 U.S.C. § 3184 (“[A judge] may, upon complaint made

under oath, charging any person found within his jurisdiction . . . issue his warrant

for the apprehension of the person so charged.”).



                                            8
    Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 9 of 21 PageID #:103




             3.     Treaty in full force and effect

      Section 3184 provides for extradition in specifically defined situations,

including whenever a treaty or convention for extradition is in force between the

United States and the requesting state. See id.; see also U.S. v. Nolan, 651 F. Supp.

2d 784, 790 (N.D. Ill. 2009) (noting that “[e]xtradition is only proper where, as here,

there is a treaty in force between the requesting country and the United States”). The

government will satisfy this requirement at the extradition hearing by offering into

evidence a declaration from an attorney in the Office of the Legal Adviser for the U.S.

Department of State, attesting that there is a treaty in full force and effect between

the United States and Ireland. The Court must defer to the Department of State’s

determination in that regard. See Nolan, F. Supp. 2d at 793.

             4.     Crimes covered by the treaty

      Extradition treaties create an obligation for the United States to surrender

fugitives under the circumstances defined in the Treaty. Article I obligates the

United States to extradite to Ireland a fugitive wanted for prosecution or for

imposition or enforcement of a sentence in Ireland for an “extraditable offense,” as

that term is defined under the Treaty. Article II of the Treaty defines offenses as

extraditable if the criminal conduct is punishable under the laws of both the United

States and Ireland “by imprisonment for a period of more than one year, or by a more

severe penalty.”

      In assessing whether the crime for which extradition is requested is covered

by the Treaty, the Court should examine the description of criminal conduct provided

                                           9
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 10 of 21 PageID #:104




by Ireland in support of its charge and decide whether that conduct would be criminal

under U.S. federal law, the law of the state in which the hearing is held, or the law

of a preponderance of the states, if it had been committed here. See, e.g., DeSilva v.

DiLeonardi, 125 F.3d 1110, 1114 (7th Cir. 1997); see also In re Rodriguez Ortiz, 444

F. Supp. 2d 876, 883 (N.D. Ill. 2006) (“In assessing the duality of the crimes charged

in an extradition proceeding, the Court may refer to either the federal or state law of

the United States.”). A requesting country need not establish that its crimes are

identical to ours. DeSilva, 125 F.3d at 1113 (“If there is probable cause to believe

that [the fugitive and his co-conspirators] committed a crime in Canada, and there is

probable cause to believe that the conduct would have been criminal if committed in

the United States, then extradition is appropriate. This is the ‘dual criminality’

requirement.”). Indeed, “[t]he law does not require that the name by which the crime

is described in the two countries shall be the same; nor that the scope of the liability

shall be coextensive, or, in other respects, the same in the two countries. It is enough

if the particular act charged is criminal in both jurisdictions.” Collins v. Loisel, 259

U.S. 309, 312 (1922). As long as “the acts of the accused are considered criminal in

both nations, extradition follows even if the requesting country does not have a

criminal statute analogous to the one that makes the acts criminal in the United

States.” DeSilva, 125 F.3d 1113.

      In fulfilling its function under Section 3184, the Court should liberally construe

the Treaty in order to effectuate its purpose, namely the surrender of fugitives to the

requesting country. Factor v. Laubenheimer, 290 U.S. 276, 298-300 (1933); see also,

                                          10
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 11 of 21 PageID #:105




e.g., Martinez v. United States, 828 F.3d 451, 463 (6th Cir. 2016) (en banc) (“default

rule” is that any ambiguity in extradition treaty must be construed in favor of

“facilitat[ing] extradition”); In Re Extradition of Mathison, 974 F. Supp. 2d 1296, 1305

(D. Or. 2013). Accordingly, because extradition treaties should be “interpreted with

a view to fulfill our just obligations to other powers,” Grin v. Shine, 187 U.S. 181, 184

(1902), the Court should “approach challenges to extradition with a view towards

finding the offenses within the treaty,” McElvy v. Civiletti, 523 F. Supp. 42, 48 (S.D.

Fla. 1981).

              5.    Probable cause that the fugitive has committed the offenses

      To certify the evidence to the Secretary of State, the Court must conclude there

is probable cause to believe that the crimes charged by Ireland were committed by

the person before the Court. See Eain, 641 F.2d at 508. The evidence is sufficient,

and probable cause is established, if it would cause a “prudent man” to “believ[e] that

the (suspect) had committed or was committing an offense.” Gerstein v. Pugh, 420

U.S. 103, 111 (1975) (internal quotation marks and citation omitted). The extradition

judge’s probable cause determination is “not a finding of fact ‘in the sense that the

court has weighed the evidence and resolved disputed factual issues,’” but instead

“‘serve[s] only the narrow function of indicating those items of submitted evidence on

which the decision to certify extradition is based.’” Quinn v. Robinson, 783 F.2d 776,

791 (9th Cir. 1986) (quoting Caplan v. Vokes, 649 F.2d 1336, 1342 n.10 (9th Cir.

1981)).



                                           11
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 12 of 21 PageID #:106




      C.     An extradition hearing follows unique procedures

      As detailed above, the purpose of an extradition hearing is to decide the

sufficiency of each charge for which extradition is requested under the applicable

extradition treaty; it is not to determine the guilt or innocence of the fugitive—that

determination is reserved for the foreign court. Collins, 259 U.S. at 316; Neely v.

Henkel, 180 U.S. 109, 123 (1901). Accordingly, an extradition hearing is not a criminal

proceeding, see, e.g., DeSilva, 181 F.3d at 868, and it is governed by “the general

extradition law of the United States and the provisions of the Treaty,” Emami v. U.S.

Dist. Ct., 834 F.2d 1444, 1450-51 (9th Cir. 1987).

      The Federal Rules of Evidence do not apply to extradition proceedings. See,

e.g., Bovio v. United States, 989 F.2d 255, 259 n.3 (7th Cir. 1993); see also Fed. R.

Evid. 1101(d)(3) (“These rules—except for those on privilege—do not apply to . . .

miscellaneous proceedings such as extradition or rendition.”).       Indeed, hearsay

evidence is admissible at an extradition hearing, and, moreover, a certification of

extraditability is properly based entirely on the authenticated documentary evidence

and information provided by the requesting government. See, e.g., Collins, 259 U.S.

at 317; Bovio, 989 F.2d at 259. Nothing more is required, and typically nothing more

is provided. See, e.g., Eain, 641 F.2d at 509 (sworn witness statements is competent

evidence). Extradition treaties do not require, or even anticipate, the testimony of

live witnesses at the hearing. Indeed, requiring the “demanding government to send

its citizens to another country to institute legal proceedings, would defeat the whole

object of the treaty.” Bingham v. Bradley, 241 U.S. 511, 517 (1916); see also, e.g.,

                                          12
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 13 of 21 PageID #:107




Zanazanian v. United States, 729 F.2d 624, 626-27 (9th Cir. 1984). The Federal Rules

of Criminal Procedure also do not apply to extradition proceedings. See Fed. R. Crim.

P. 1(a)(5)(A) (“Proceedings not governed by these rules include . . . the extradition and

rendition of a fugitive.”). A fugitive has no right to discovery. See, e.g., Prasoprat v.

Benov, 421 F.3d 1009, 1014 (9th Cir. 2005).         Furthermore, many constitutional

protections applicable in criminal cases do not apply. For example, a fugitive has no

right to cross-examine witnesses who might testify at the hearing, see, e.g., Oen Yin-

Choy v. Robinson, 858 F.2d 1400, 1406-07 (9th Cir. 1988); there is no Sixth

Amendment right to a speedy trial, see, e.g., In re Extradition of Kraiselburd, 786 F.2d

1395, 1398 (9th Cir. 1986); the Fifth Amendment guarantee against double jeopardy

does not apply to successive extradition proceedings, see, e.g., In re Extradition of

Powell, 4 F. Supp. 2d 945, 951 (S.D. Cal. 1998) (citing Collins, 262 U.S. at 429); the

exclusionary rule is not applicable, see, e.g., Simmons v. Braun, 627 F.2d 635, 636-37

(2d Cir. 1980); and a fugitive does not have the right to confront his accusers, see, e.g.,

Bingham, 241 U.S. at 517.

       Relatedly, a fugitive’s right to present evidence is severely constrained. A

fugitive may not introduce evidence that contradicts the evidence submitted on behalf

of the requesting country, but rather may only introduce evidence explaining the

submitted evidence. See Charlton v. Kelly, 229 U.S. 447, 461-62 (1913). A contrary

rule “might compel the demanding government to produce all its evidence . . . both

direct and rebutting, in order to meet the defense thus gathered from every quarter.”

Collins, 259 U.S. at 316 (quoting In re Extradition of Wadge, 15 F. 864, 866 (S.D.N.Y.

                                            13
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 14 of 21 PageID #:108




1883)). The admission of explanatory evidence is largely within the discretion of the

Court. See Markey, 2010 WL 610975, at *3-4. In addition, courts routinely reject

technical and affirmative defenses in extradition proceedings. See, e.g., Bingham,

241 U.S. at 517 (rejecting objections to extradition that “savor of technicality”). These

issues, which require factual or credibility determinations, are reserved for the courts

in the requesting country to resolve after the fugitive is extradited.

      D.     Rule of non-inquiry

      All matters raised by the fugitive as a defense to extradition, other than those

related to the requirements for certification, are to be considered by the Secretary of

State, not by the Court. See 18 U.S.C. §§ 3184 & 3186. The Secretary may take into

account humanitarian claims and applicable statutes, treaties, or policies regarding

appropriate treatment in the requesting country. See In re Extradition of Salas, 161

F. Supp. 2d. 915, 927 (N.D. Ill. 2001).         This is consistent with the long-held

understanding that the surrender of a fugitive to a foreign government is “purely a

national act . . . performed through the Secretary of State.” See In re Kaine, 55 U.S.

103, 110 (1852). Similarly, a fugitive’s contention that the extradition request is

politically motivated, or that the requesting state’s justice system is unfair, should be

addressed by the Secretary of State, not the Court. Prasoprat, 421 F.3d at 1016

(extradition judge does not have authority to consider humanitarian objections to

extradition); Koskotas v. Roche, 931 F.2d 169, 173-74 (1st Cir. 1991) (motives of

requesting state is a matter for consideration by the executive branch).



                                           14
      Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 15 of 21 PageID #:109




II.      CARR SHOULD BE DETAINED

         Just as extradition hearings follow unique procedures, the determination of

whether to release a fugitive on bail is also sui generis. The federal statutes governing

extradition in the United States, 18 U.S.C. §§ 3181 et seq., do not provide for bail.

Further, the Bail Reform Act, 18 U.S.C. §§ 3141 et seq., does not apply because, as

explained above, an extradition proceeding is not a criminal case. 2 See Markey, 2010

WL 610975, at *1; United States v. Wroclawski, 574 F. Supp. 2d 1040, 1044 (D. Ariz.

2008).       Rather, case law provides that bail should be granted in an extradition

proceeding “only in the most pressing circumstances, and when the requirements of

justice are absolutely peremptory.” United States v. Leitner, 784 F.2d 159, 160 (2d

Cir. 1986) (quoting In re Mitchell, 171 F. 289, 289 (S.D.N.Y. 1909) (Hand, J.)).

         A.      Applicable law

                 1.    A strong presumption against bail governs in an international
                       extradition proceeding

         Unlike in domestic criminal cases, “there is a presumption that no bail should

be granted” in extradition cases. United States v. De Loera, No. 2:06-MJ-98, 2006 WL

1518981, at *2 (N.D. Ind. May 31, 2006).             The Supreme Court established this

presumption against bail in Wright v. Henkel, explaining that when a foreign




         The Bail Reform Act applies only to “offenses” in violation of U.S. law that are triable
         2

in U.S. courts. See 18 U.S.C. §§ 3141(a), 3142, 3156(a)(2). Here, Carr is not charged with an
“offense” within the meaning of 18 U.S.C. § 3156, but rather with offenses committed in
violation of the law of the requesting state, Ireland.

                                               15
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 16 of 21 PageID #:110




government makes a proper request pursuant to a valid extradition treaty, the

United States is obligated to deliver the person sought after he or she is apprehended:

             The demanding government, when it has done all that the
             treaty and the law require it to do, is entitled to the
             delivery of the accused on the issue of the proper warrant,
             and the other government is under obligation to make the
             surrender; an obligation which it might be impossible to
             fulfill if release on bail were permitted. The enforcement of
             the bond, if forfeited, would hardly meet the international
             demand; and the regaining of the custody of the accused
             obviously       would     be    surrounded    with    serious
             embarrassment.

190 U.S. 40, 62 (1903).

      The prudential reasons for this presumption against bail in international

extradition cases are clear and compelling. When, as here, a requesting country

meets the conditions of the Treaty, the United States has an “overriding interest in

complying with its treaty obligations” to deliver the fugitive. See also Wright, 190

U.S. at 62; De Loera, 2006 WL 1518981, at *2. It is important that the United States

be regarded in the international community as a country that honors its agreements

in order to be in a position to demand that other nations meet their reciprocal

obligations to the United States. Such reciprocity would be defeated if a fugitive flees

after being released on bond.

             2.     Fugitives must be detained unless they establish “special
                    circumstances” and also demonstrate that they are neither a
                    flight risk nor a danger to the community

      In light of the strong presumption against bail established in Wright, fugitives

may not be released on bail unless they demonstrate that (1) they are neither a flight


                                          16
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 17 of 21 PageID #:111




risk nor a danger to the community, and (2) “special circumstances” warrant their

release. See, e.g., In the Matter of Extradition of Molnar, 182 F. Supp. 2d 684, 687

(N.D. Ill. 2002) (“Whether defendant is, or is not, a risk of flight is not a matter that

falls within the ambit of ‘special circumstances’ determinations.”); Matter of

Extradition of Rouvier, 839 F. Supp. 537, 539 (N.D. Ill. 1993) (“Only the presence of

special circumstances will justify the granting of bail.”); see also U.S. v. Castaneda-

Castillo, 739 F. Supp. 2d 49, 55 (D. Mass. 2010) (fugitive must show that he is neither

a risk of light nor a danger to any person or the community). 3              “This ‘special

circumstances’ standard is much stricter than the ‘reasonable assurance’ of

appearance standard made applicable to domestic criminal proceedings by the Bail

Reform Act.” In the Matter of the Extradition of Kin-Hong, 913 F. Supp. 50, 53 (D.

Mass. 1996).

       In evaluating a fugitive’s risk of flight in the extradition context, courts have

considered, among other things, the fugitive’s financial means, ties with foreign

countries, and incentive to flee based on the severity of the offense. See, e.g., In re

Extradition of Beresford-Redman, 753 F. Supp. 2d 1078, 1091 (C.D. Cal. 2010)

(finding that a “well-educated and sophisticated” fugitive facing serious charges in




       3  Courts have placed different burdens of proof on fugitives when demonstrating the
existence of “special circumstances.” Compare In re Extradition of Nacif-Borge, 829 F. Supp.
1210, 1214-15 (D. Nev. 1993), with In re Extradition of Santos, 473 F. Supp. 2d 1030, 1036
n.4 (C.D. Cal. 2006). Other courts have found it unnecessary to resolve the issue because of
the difficulty of satisfying either standard. See, e.g., Matter of Perez-Cueva, No. 16-0233M,
2016 WL 884877, at *2 (C.D. Cal. Mar. 7, 2016). The Seventh Circuit has not specifically
addressed this burden of proof.

                                             17
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 18 of 21 PageID #:112




foreign country had both the “incentive and ability to flee” and therefore presented a

flight risk); In re Extradition of Patel, 08-430–MJ–HUBEL, 2008 WL 941628, at *2

(D. Or. Apr. 4, 2008) (considering the fact that a fugitive, a physician, had “more than

sufficient assets available with which to flee”). Crucially, the special circumstances

inquiry is separate from considerations of danger to the community or risk of flight.

See, e.g., Molnar, 182 F. Supp. 2d at 687. Accordingly, a fugitive who poses a danger

to the community or a risk of flight should be denied bail, even in the face of special

circumstances. In re Extradition of Siegmund, 887 F. Supp. 1383, 1384 (D. Nev.

1995).

          “Special circumstances must be extraordinary and not factors applicable to all

defendants facing extradition.” In re Extradition of Mainero, 950 F. Supp. 290, 294

(S.D. Cal. 1996) (citing In re Extradition of Smyth, 976 F.2d 1535, 1535-36 (9th Cir.

1992)).     Courts have considered and rejected a lengthy list of would-be special

circumstances, including:

            •   The complexity of the pending litigation, see, e.g., Kin-Hong, 83 F.3d at
                525;

            •   The fugitive’s need to consult with an attorney and/or participate in
                pending litigation, see, e.g., Smyth, 976 F.2d at 1535-36;

            •   The fugitive’s character, background, and/or ties to the community, see,
                e.g., Beresford-Redman, 753 F. Supp. 2d at 1089; Matter of Extradition
                of Sidali, 868 F. Supp. 656, 658 (D.N.J. 1994);

            •   The fact that the fugitive may have been living openly, see, e.g., Leitner,
                784 F.2d at 160-61; In re Extradition of Pelletier, No. 09-mc-22416, 2009
                WL 3837660, at *1, 3-4 (S.D. Fla. Nov. 16, 2009);



                                             18
   Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 19 of 21 PageID #:113




         •   Discomfort, special dietary needs, or medical concerns that can be
             attended to while incarcerated, see, e.g., Matter of Extradition of Noeller,
             No. 17-cr-664, 2017 WL 6462358, at *8-9 (N.D. Ill. Dec. 19, 2017); Matter
             of Extradition of Martinelli Berrocal, 263 F. Supp. 3d 1280, 1301-02
             (S.D. Fla. 2017); In re the Extradition of Kyung Joon Kim, 04-cv-3886,
             2004 WL 5782517, at *5 (C.D. Cal. July 1, 2004);

         •   U.S. citizenship or the pendency of naturalization or other immigration
             proceedings, see, e.g., Matter of Extradition of Antonowicz, 244 F. Supp.
             3d 1066, 1071-72 (C.D. Cal. 2017); Matter of Knotek, No. LA CV 13-9204,
             2016 WL 4726537, at *7 (C.D. Cal. Sept. 8, 2016); In re Extradition of
             Orozco, 268 F. Supp. 2d 1115, 1117 (D. Ariz. 2003);

         •   The fugitive’s professional status, see, e.g., Pelletier, 2009 WL 3837660,
             at *3-4 (allegedly well-respected businessman); In re Extradition of
             Heilbronn, 773 F. Supp. 1576, 1581-82 (W.D. Mich. 1991) (highly-
             trained doctor);

         •   The availability of electronic monitoring, see, e.g., In re Extradition of
             Rovelli, 977 F. Supp. 566, 569 (D. Conn. 1997);

         •   Ordinary delay or delay occasioned by the fugitive in the course of
             extradition proceedings, see, e.g., Salerno, 878 F.2d at 318; Antonowicz,
             244 F. Supp. 3d at 1070; and

         •   The availability of bail for the same offense in the requesting country,
             see, e.g., Antonowicz,244 F. Supp. 3d at 1070; Kyung Joon Kim, 2004 WL
             5782517, at *2; Siegmund, 887 F. Supp. at 1386-87.

      While in certain exceptional cases some of the above may have been deemed a

special circumstance, courts generally determine special circumstances to exist based

on a confluence of factors, as opposed to any single consideration. Such findings are

highly case-specific and within the discretion of the Court, mindful of the strong

presumption against bail and future reciprocity of other countries at stake.




                                          19
    Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 20 of 21 PageID #:114




        B.     Analysis

        The Court should detain Carr without bond, in part, because he is a flight risk.

As an initial matter, a fugitive charged with crimes in another country is by definition

in flight or deliberately absent from that jurisdiction, and the fact that the fugitive

has evaded prosecution in his home country is indicative of his risk of flight were he

to be released on bond here. Noeller, 2017 WL 6462358, at *3. In the context of

determining whether a defendant poses a substantial risk of flight, there is no

meaningful distinction between a person who left a country when he learned of

pending charges and one who already outside that country refuses to return to face

these charges. The intent is the same—the avoidance of prosecution. Id. (citing

Jhirad v. Ferrandina, 536 F.2d 478, 483 (2d Cir. 1976)). Thus, one who has left a

country pending criminal charges is a likely flight risk in the country to which he has

fled.

        Here, Carr has indicated his willingness to cross international boundaries to

avoid prosecution.     Before Carr left Ireland, Irish police had conducted a full

investigation and had arrested and released Carr pending the prosecutor’s charging

decision.    Without waiting for the outcome of the prosecutor’s review, Carr fled

Ireland, thus far avoiding prosecution. Therefore, allowance of bail in any amount

would not guarantee Carr’s presence in court and would invite the possibility of

embarrassing the United States in the conduct of its foreign affairs.

        Carr’s risk of flight alone is sufficient for the Court to deny any forthcoming

application for bail. In addition to his flight risk, Carr is a danger to the community.

                                           20
       Case: 1:20-cr-00370 Document #: 7 Filed: 07/22/20 Page 21 of 21 PageID #:115




Significantly, the offense charged in Ireland is serious and lead to the deaths of two

victims. However, even if the Court were satisfied that Carr is not a flight risk nor a

danger to the community here or abroad, the government is unaware of any “special

circumstances” that would justify bail in this case. Should, however, the Court be

inclined to grant bail in this case, the government respectfully requests that the Court

submit special written findings as to those specific matters that are found to

constitute “special circumstances.” Moreover, in order to protect the ability of the

United States to meet its treaty obligations to Ireland, the government also requests

that the Court notify the parties within a reasonable amount of time in advance of

any contemplated release order.

III.     CONCLUSION

         For the foregoing reasons, the United States requests that Carr be detained

pending resolution of this extradition proceeding.



Dated: July 22, 2020                          Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney


                                       By:       /s/ Jasmina Vajzovic
                                              Jasmina Vajzovic
                                              Assistant United States Attorney
                                              219 S. Dearborn Street, Rm. 500
                                              Chicago, Illinois 60604
                                              (312) 469-6233




                                             21
